Opinion by
Woodside, J.,
TMs is an appeal from an order of tbe Unemployment Compensation Board of Review denying compensation to tbe claimant on tbe ground she was guilty of willful misconduct. See §402(e) of tbe Unemployment Compensation Law, 43 P.S. §802(e).
*34The board found that the claimant was advised by her physician, on January 2, not to go to work because she injured her wrist and that she telephoned her employer and reported her absence due to illness. On January 6, the claimant was found working in the family store and was discharged for misrepresentation of her absence.
The credibility of the witnesses, the weight of their testimony, and the reasonable inferences to be drawn from it are for the board. Ristis Unemployment Compensation Case, 178 Pa. Superior Ct. 400, 403, 116 A. 2d 271 (1955). The evidence shows that following a telephone call, the claimant’s employer sent a representative to the store where he found the claimant with an apron sweeping the floor. The claimant further signed a statement in which the termination of her employment was listed as “Falsification, working while being paid sick leave.” The evidence was sufficient to support a finding of willful misconduct.
Order affirmed.